Case 8:19-cv-02733-JSM-TGW Document 28 Filed 01/06/21 Page 1 of 1 PageID 120



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

PRINNECAS DUGAR,

      Plaintiff,

v.                                                      Case No: 8:19-cv-2733-T-30TGW

WLCC LENDING FDL,

      Defendant.


                              ORDER TO SHOW CAUSE

      This cause comes before the Court sua sponte. A review of the file reveals that this

case is not being diligently prosecuted as to the remaining defendant in this matter, WLCC

Lending FDL.

      Accordingly, it is ORDERED AND ADJUDGED that Plaintiff shall SHOW

CAUSE, in writing, within 14 days of the date of this Order, why this action should not

be dismissed for failure to comply with Local Rule 1.07(b) which states in part:

      . . . the party effecting service shall promptly apply to the Clerk for entry of
      default pursuant to Rule 55(a), Fed.R.Civ.P., and shall then proceed without
      delay to apply for a judgment pursuant to Rule 55(b), Fed.R.Civ.P. . .

      Failure to establish satisfactory cause shall result in this action being dismissed

without further notice for failure to comply with Local Rule 1.07(b).

      DONE and ORDERED in Tampa, Florida, this 6th day of January, 2021.




Copies furnished to:
Counsel/Parties of Record
